UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4804
MICHAEL A. JUDKINS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
            Falcon B. Hawkins, Senior District Judge.
                            (CR-00-268)

                      Submitted: April 30, 2001

                       Decided: May 24, 2001

Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

J. Robert Haley, Assistant Federal Public Defender, Charleston, South
Carolina, for Appellant. J. Rene Josey, United States Attorney, Mary
Gordon Baker, Assistant United States Attorney, Charleston, South
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. JUDKINS
                              OPINION

PER CURIAM:

  Michael A. Judkins pled guilty to one count of possessing child
pornography and one count of receiving child pornography. 18
U.S.C.A. § 2252A(a)(2)(A), (a)(5)(B) (West 2000). He appeals his
sentence. We affirm.

   We find first that the sentencing enhancements Judkins received
under U.S. Sentencing Guidelines Manual § 2G2.2 (1998) were not
barred by Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348
(2000), simply because the conduct on which they were based was not
charged in the indictment and proved beyond a reasonable doubt. Jud-
kins’ sentence did not exceed the statutory maximum sentences of fif-
teen years and five years, respectively, for either of his offenses.
Under Apprendi, the district court retains discretion to engage in fact-
finding, by a preponderance of the evidence, with respect to factors
that affect application of the sentencing guidelines. United States v.
Lewis, 235 F.3d 215, 218-19 (4th Cir. 2000), petition for cert. filed,
Apr. 17, 2001 (No. 00-1605); United States v. Kinter, 235 F.3d 192,
198-202 (4th Cir. 2000), cert. denied, 121 S. Ct. 1393 (2001). We fur-
ther find no error in the enhancement for an offense involving use of
a computer for transmission of the material where the defendant
received, but did not send, child pornography. USSG § 2G2.2(b)(5).
See United States v. Richardson, 238 F.3d 837, 841 (7th Cir. 2001).

  We therefore affirm the sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                           AFFIRMED